74 F.3d 1235NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Floyd Glenn WILLIAMS, Plaintiff-Appellant,v.Gertrude HAWKINS, Clerk of the Court, Prince George'sCounty, Defendant-Appellee.
No. 95-7558.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 18, 1996.

Floyd Glenn Williams, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to vacate the court's earlier order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Hawkins, No. CA-95-1207-L (D.Md. Aug. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED